    Case 21-03000-sgj Doc 49 Filed 01/25/21                   Entered 01/25/21 21:21:07            Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                       )
In re:                                                                 )
                                                                       )    Chapter 11
                                                          1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                     )
                                                                       )    Case No. 19-34054 (SGJ)
                              Debtor.                                  )
                                                                       )
                                                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                      )
                                                                       )
                              Plaintiff,                               )
vs.                                                                    )
                                                                       )
HIGHLAND CAPITAL MANAGEMENT FUND                                       )    Adv. Pro. No. 21-03000 (SGJ)
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,                               )
HIGHLAND INCOME FUND, NEXTPOINT                                        )
STRATEGIC OPPORTUNITIES FUND, NEXPOINT                                 )
CAPITAL INC., AND CLO HOLDCO, LTD.,                                    )
                                                                       )
                             Defendants.                               )
                                                                       )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On January 20, 2021, at my direction and under my supervision, employees of KCC
caused the following documents to be served via Electronic Mail upon the service list attached
hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Summons Service Executed on Highland Capital Management Fund Advisors, L.P.,
          NexPoint Advisors, L.P., Highland Income Fund, NexPoint Strategic Opportunities
          Fund, and NexPoint Capital, Inc. [Docket No. 29]


                                           [Continued on Next Page]



1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03000-sgj Doc 49 Filed 01/25/21       Entered 01/25/21 21:21:07   Page 2 of 7




   •   Summons Service Executed on CLO Holdco, Ltd. [Docket No. 30]


Dated: January 25, 2021
                                           /s/ Vincent Trang
                                           Vincent Trang
                                           KCC
                                           222 N Pacific Coast Highway, Suite 300
                                           El Segundo, CA 90245




                                           2
 Case 21-03000-sgj Doc 49 Filed 01/25/21       Entered 01/25/21 21:21:07   Page 3 of 7




   •   Summons Service Executed on CLO Holdco, Ltd. [Docket No. 30]


Dated: January 25, 2021
                                           /s/ Vincent Trang
                                           Vincent Trang
                                           KCC
                                           222 N Pacific Coast Highway, Suite 300
                                           El Segundo, CA 90245




                                           2
Case 21-03000-sgj Doc 49 Filed 01/25/21   Entered 01/25/21 21:21:07   Page 4 of 7



                             EXHIBIT A
          Case 21-03000-sgj Doc 49 Filed 01/25/21                 Entered 01/25/21 21:21:07          Page 5 of 7
                                                          Exhibit A
                                                       Affected Parties
                                                   Served via Electronic Mail

              Description                CreditorName             CreditorNoticeName                    Email
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 Nexpoint Advisors, L.P., Highland
 Income Fund, Nextpoint Strategic
 Opportunities Fund and Nexpoint
 Capital Inc.                        K&L Gates LLP           Artoush Varshosaz            artoush.varshosaz@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 Nexpoint Advisors, L.P., Highland
 Income Fund, Nextpoint Strategic
 Opportunities Fund and Nexpoint
 Capital Inc.                        K&L Gates LLP           James A. Wright III          james.wright@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 Nexpoint Advisors, L.P., Highland
 Income Fund, Nextpoint Strategic
 Opportunities Fund and Nexpoint
 Capital Inc.                        K&L Gates LLP        Stephen G. Topetzes             stephen.topetzes@klgates.com
                                     Kane Russell Coleman
 Counsel for CLO Holdco, Ltd.        Logan PC             John J. Kane                    jkane@krcl.com
 Counsel for CLO Holdco, Ltd.        Myers Bigel P.A.     Grant Scott, Director           gscott@myersbigel.com
                                                                                          mclemente@sidley.com;
                                                             Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
 Counsel to Official Committee of                            Russell, Elliot A. Bromagen, ebromagen@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP       Dennis M. Twomey             dtwomey@sidley.com
                                                                                          preid@sidley.com;
                                                             Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel to Official Committee of                            Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP       Chandler M. Rognes           crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                         Page 1 of 1
Case 21-03000-sgj Doc 49 Filed 01/25/21   Entered 01/25/21 21:21:07   Page 6 of 7



                             EXHIBIT B
                            Case 21-03000-sgj Doc 49 Filed 01/25/21             Entered 01/25/21 21:21:07        Page 7 of 7
                                                                        Exhibit B
                                                                     Affected Parties
                                                                Served via First Class Mail
                  Description               CreditorName        CreditorNoticeName               Address1                 City   State      Zip
     Counsel for Highland Capital
     Management Fund Advisors, L.P.,
     Nexpoint Advisors, L.P., Highland
     Income Fund, Nextpoint Strategic
     Opportunities Fund and Nexpoint
     Capital Inc.                        K&L Gates LLP         Artoush Varshosaz       1717 Main Street, Suite 2800   Dallas     TX      75201
     Counsel for Highland Capital
     Management Fund Advisors, L.P.,
     Nexpoint Advisors, L.P., Highland
     Income Fund, Nextpoint Strategic
     Opportunities Fund and Nexpoint
     Capital Inc.                        K&L Gates LLP         James A. Wright III     1 Lincoln Street               Boston     MA      02110
     Counsel for Highland Capital
     Management Fund Advisors, L.P.,
     Nexpoint Advisors, L.P., Highland
     Income Fund, Nextpoint Strategic
     Opportunities Fund and Nexpoint
     Capital Inc.                        K&L Gates LLP        Stephen G. Topetzes      1601 K Street, NW              Washington DC      20006-1600
                                         Kane Russell Coleman
     Counsel for CLO Holdco, Ltd.        Logan PC             John J. Kane             901 Main Street, Suite 5200    Dallas     TX      75242-1699
     Counsel for CLO Holdco, Ltd.        Myers Bigel P.A.     Grant Scott, Director    4140 Park Lake Ave, Ste 600    Raleigh    NC      27612




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
